DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a circuit board, comprising: a first wiring layer that includes: a first connection terminal that is electrically connected to the mounting component stored in the recess, and a second connection terminal that has an area larger than an area of the first connection terminal and that is connected to at least one electrode of a temperature measurement element mounted in the first exterior coating base material, wherein the second connection terminal is configured as a heat collecting terminal that receives heat from the core layer, and wherein the temperature measurement element measures an amount of heat generated by driving of the mounting component.
Claims 2, 3-7 and 10-11 are allowed because of their dependency to the allowed base claims 1 and 8 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818